Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This action is in reply to the claim filed on 19 November 2019.  
Claim 1 is currently pending and have been examined.

	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a system. However, the recites a plurality of method steps (i.e. storing, providing, viewing, purchasing, evaluating, presenting, selling, wearing, altering, and returning) without any structural components. Therefore, it is unclear if the claim is directed to a system or a method. For examination purposes the examiner will examine the claim being directed to a method and the preamble of the claim to recite, “A used dress management method comprising:” Appropriate correction is required.
Line 6 of claim 1 recites, “purchasing a dress”. Line 11 of claim 1 further recites, “selling the dress”. It is unclear how these are two separate steps due to the broadest reasonable interpretation of the terms of “purchasing” and “selling” both encompass paying for an item. The instant specification does not define the terms and provides no explanation how/why two separate buying steps are needed for one dress, thereby rendering the metes and bounds of the claim to be unclear. For examination purposes the Examiner will interpret both steps to refer to the same instance of purchasing. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 USC § 101
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites storing a plurality of images of one or more used dresses; viewing the one or more used dresses; purchasing a dress of the one or more used dresses; evaluating the one or more used dresses and creating a profile for each of the one or more used dresses; presenting the one or more used dresses to a client; selling the dress from the one or more used dresses; wearing the dress by the client; altering the dress if requested by the client; and returning the dress if requested by the client. Therefore, the claim as a whole is directed to “managing used dresses”, which is an abstract idea because it is a method of organizing human activity in the form of a sales activity where a used dress is sold to a client.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the following additional elements: a database; and a computing device in communication with the database, the computing device having a portal. These additional elements merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly the abstract idea is not integrated into a practical application.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements merely uses a computer as a tool to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Shaw-Weeks (US 2003/0076318 A1) in view of Sanders et al. (US 2014/0316946 A1).

Claim 1 –
As per claim, Shaw-Weeks discloses a used dress management method comprising:
purchasing a dress of the one or more available dresses; (see “purchase a garment” in paragraph [0031])
creating a profile for each of the one or more available
presenting the one or more available dresses to a client; (see “display of all garments from the inventory at step 130” and “The client can browse through a display of recommended inventory items at step 132” in paragraph [0031]; Fig. 1A)
selling the dress from the one or more available dresses; (see “purchase a garment” in paragraph [0031])
wearing the dress by the client; (see “virtually try on” and “try it on at the retailer’s premises” in paragraph [0031]) altering the dress if requested by the client; (see “generate a set of alterations…sent for garment alteration” in paragraph [0031]; and “step 154” in Fig. 1B) and
returning the dress if requested by the client.
Additionally, in regard to claim 1, the Examiner further notes the recited "if" in lines 13 and 14 do not move to distinguish the claimed invention from the cited art. These phrases are conditional/contingent limitations with the noted "altering" and “returning” steps not necessarily performed. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) for an analysis of contingent claim limitations in the context of both method claims and system claims.; MPEP §2111.04 II]. The Examiner has provided a citation from Shaw-Weeks to disclose the altering step in order to advance prosecution, however the examiner is maintain it does limit the scope of the claim. returning, however due to the limitation not limiting the scope of the claim, Shaw-Weeks is being used to reject the limitations above.
Shaw-Weeks does not explicitly disclose:
storing a plurality of images of one or more used dresses on a database; 
providing a computing device in data communication with the database, the computing device having a portal;
viewing the one or more used dresses via the portal;
purchasing a dress of the one or more used dresses via the portal; and
evaluating the one or more used dresses and creating a profile for each of the one or more used dresses; 
Sanders teaches storing a plurality of images of one or more used dresses on a database (see “database of items 28” in paragraph [0028] and Fig. 1; and “image preview 136” in paragraph [0056] and Fig. 4B of Sanders); providing a computing device in data communication with the database, the computing device having a portal (see “graphical user interface 14” in paragraph [0030]; Fig. 1 of Sanders); viewing the one or more used dresses via the portal (see paragraph [0056]; Fig. 4B of Sanders); purchasing a dress of the one or more used dresses via the portal (see “second-hand sellers…permanent retail stores having inventory…such as thrift shops or vintage-merchandise stores” in paragraph [0010] of Sanders); and evaluating the one or more used dresses (see “information about the item’s quality” in paragraph [0033] of Sanders) and creating a profile for each of the one or more used dresses (see “database of merchandise 36” in paragraph [0034] of Sanders). This step of Sanders is applicable to the method of Shaw-Weeks as they both share characteristics and capabilities, namely, they are directed to selling garments over a network. It would have been obvious to one of ordinary skill in the art before the effective available dresses of Shaw-Weeks to be a used dress and utilizing a computing device in the process of purchasing the used dress as taught by Sanders. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Shaw-Weeks in order to find a way for buyers to search for specific items (see paragraph [0008] of Sanders).


Response to Arguments
Applicant's arguments filed 24 March 2021, with respect to 35 USC § 112 and 101, have been fully considered but they are not persuasive. The Applicant argues the amendments cure the previous deficiencies. However, the rejections are being maintained for the reasons given above. 
Applicant's arguments filed 24 March 2021, with respect to 35 USC § 103, have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that neither Shaw-Weeks nor Sanders teach the newly amended steps of storing, providing, viewing, purchasing, evaluating, and returning. 
In response to the argument of claim 1, the Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Therefore, the Examiner maintains that the combination of Shaw-Weeks in view of Sanders teach the claim elements for the reasons given in the rejection above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RESHA DESAI whose telephone number is (571)270-7792.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RESHA DESAI/            Primary Examiner, Art Unit 3625